DETAILED ACTION
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/06/2022. In virtue of this request:
Claims 3 and 8 are canceled; 
Claims 1-2, 6-7 and 13-14 are currently amended; and thus, 
Claims 1-2, 4-7 and 9-14 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 has been considered by the examiner. 
Claim Rejections - 35 USC § 112

The rejection to claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment made to the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0023963A1 hereinafter “Davis” in view of US2013/0051806A1 hereinafter “Quilici” further in view of US2012/0074852A1 hereinafter “Delnoji” further in view of US2018/0270876A1 hereinafter “Ding” 
Regarding claim 1, Davis discloses apparatus (¶99L1: a dimmer unit) for a luminaire (¶100L1-2: dimmer unit is used to control attached light), the apparatus comprising: 
a wireless communications interface (¶102L5: radio) for wirelessly communicating with a control device (¶16102L1-6: the user controls the dimmer unit with the controller app running on the smartphone); 
a controller (¶101L4: MCU); wherein the controller is arranged to 
control the wireless communications interface changes (¶89L1-23: user pressing and holding disconnect switch for more than 10 seconds) from a first mode (Note: Davis discloses the device is placed into “pairing mode” thus implicitly discloses “a non-pairing mode) to a second mode (¶89L9: placed into “pairing mode”); wherein 
in the first mode, the wireless communications interface does not transmit advertising messages and wherein in the second mode (Note: Davis discloses in “pairing mode” the device will send request to smartphone for paring, thus implicitly disclose during “non-pairing mode” no such request is send) the wireless communications interface enters an advertising state during which the wireless communications interface wirelessly transmits one or more advertising messages (¶89L1-23: request from power control unit to “pair”); wherein 
the controller is configured to establish a paired wireless connection with the control device based on the advertising messages (¶89L13-15: if the smartphone is also in “pairing mode” it will recognize the request from power control unit to “pair”), the paired connection including direct bi-directional communication between the controller and the control device (¶89L15-16: both devices will exchange information to complete the “pairing” process)
Davis dos not explicitly disclose: 
a light sensor; and 
control the wireless communications interface such that upon the light sensor being illuminated above a threshold,
the threshold is defined by at least one of a light intensity, a duration of the illumination, a total amount of light received over a period of time, and a spectral composition of the light. 
	Quilici discloses a remote controller pairing method and system (¶16L1-3: system for pairing an electronic device with a remote controller) wherein the apparatus includes 
a light sensor (¶19L7-9: LED are used as sensors; the user can point the remote controller at the desired light source to select and pair the particular light source); and 
control the wireless communications interface such that upon the light sensor being illuminated above a threshold (¶21L1-22: detect the signal strength of the optical signal, determine whether the signal is larger than predetermined value; if signal strength is larger than the predetermined value process moves to pairing),
the threshold is defined by at least one of a light intensity, a duration of the illumination, a total amount of light received over a period of time, and a spectral composition of the light. (Note: Quilici discloses in ¶16L12-14: the directional optical signal may be an infrared light, a visible light or an UV light; therefore, the disclosed signal strength is implicitly disclosed as the intensity of the optical signal.) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application replace the process of activation pairing process (¶89L1-23: user pressing and holding disconnect switch for more than 10 seconds) disclosed by Davis with the detecting optical signal above a predetermined threshold value as disclosed by Ouilici. 
One of ordinary skill in the art would’ve been motivated because this would remove the need for manually pressing a button for pairing, as button can sometimes be hard to access, and the system and method provides a pairing of remote controller with electronic devices that is easy to use and to implement. (Ouilici ¶1-7) 
Davis in view of Ouilici hereinafter “Davis/Ouilici” does not explicitly disclose: 
upon detection of illumination by the light sensor, the wireless communication interface is turned form an off state to an on state
Delnoij discloses a lighting system wherein 
upon detection of illumination by the light sensor, the wireless communication interface is turned form an off state to an on state (¶41L1-18: the light sensor has a wake-up circuit that determines a rate of change of the light measuring signal, when the microcontroller is in a sleep mode; the wake up circuit brings the microcontroller from the sleeping mode into the active mode when the rate of change of the light measuring signal exceeds a predetermined threshold.) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application further modify the system disclosed by Davis/Ouilici to include the sleep/active mode and wakeup function disclosed by Delnoij  
One of ordinary skill in the art would’ve been motivated because sleep modes is advantageous in saving energy (Delnoij ¶8L1-9) 
	Davis/Ouilici further in view of Delnoii hereinafter “Davis/Ouilici/Delnoji” does not explicitly disclose:
the controller is arranged to control the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state.
	Ding discloses a system/method of wireless communication wherein 
the controller is arranged to control the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state. (¶35L1-2: the device may broadcast a trigger; ¶38L1-6: the device may wait a predetermined time period or timeout period to detect an advertisement broadcast. If no advertisement is detected, the method may return to step 360)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the device disclosed by Davis/Ouilici/Delnoji by including the communication method/system disclosed by Ding.  
One of ordinary skill in the art would’ve been motivated because the trigger broadcast and scanning process may provide an efficient low-energy and lightweight process for bringing devise from standby into a data exchange-ready state. (¶45L4-8) 
Regarding claim 2, Davis/Ouilici/ Delnoij further in view of Ding hereinafter “Davis/Ouilici/Delnoji/Ding” discloses in Ouilici for example, the apparatus according to claim 1, wherein
the controller is further arranged to control the wireless communication interface to cease transmitting advertising message upon a successful paired wireless connection with the control device. (¶21L1-22: pair the electronic device; have the electronic device emit visible signal to confirm the pairing; the process end) (Note: the pairing process ends implies the process is complete and no more pairing messages/request is being send) 
Regarding claim 4, Davis/Ouilici/Delnoji/Ding discloses the apparatus according to claim 1
the controller is arranged to switch on the wireless communications interface upon the light sensor being illuminated in the case that the wireless communications interface is off at the time that the light sensor is illuminated (¶41L1-18: the light sensor has a wake-up circuit that determines a rate of change of the light measuring signal, when the microcontroller is in a sleep mode; the wake up circuit brings the microcontroller from the sleeping mode into the active mode when the rate of change of the light measuring signal exceeds a predetermined threshold.) 
	Regarding claim 5, Davis/Ouilici/Delnoji/Ding discloses a luminaire comprising a light source (Davis ¶100L1-2: dimmer unit is used to control attached light) and apparatus according to claim 1 (as rejected in claim 1 above). 
Regarding claim 6, Davis discloses a method of operating a luminaire (¶100L1-2: dimmer unit is used to control attached light), the method comprising: 
controlling a wireless communications (¶102L5: radio)  interface of the luminaire, such that the wireless communications interface changes (¶89L1-23: user pressing and holding disconnect switch for more than 10 seconds) from a first mode (Note: Davis discloses the device is placed into “pairing mode” thus implicitly discloses “a non-pairing mode) to a second mode (¶89L9: placed into “pairing mode”); wherein in the first mode , the wireless communications interface does not transmit advertising messages (Note: Davis discloses in “pairing mode” the device will send request to smartphone for paring, thus implicitly disclose during “non-pairing mode” no such request is send) and wherein in the second mode, the wireless communications interface enters an advertising state during which the wireless communications interface wirelessly transmits one or more advertising messages (¶89L1-23: request from power control unit to “pair”)
the controller is configured to establish a paired wireless connection with the control device based on the advertising messages (¶89L13-15: if the smartphone is also in “pairing mode” it will recognize the request from power control unit to “pair”), the paired connection including direct bi-directional communication between the controller and the control device (¶89L15-16: both devices will exchange information to complete the “pairing” process)
Davis dos not explicitly disclose: 
detecting illumination of a light sensor of the luminaire; 
controlling, upon the light sensor being illuminated, and when the illumination is above a threshold,
the threshold is defined by a light intensity, a duration of the illumination, a total amount of light received over a period of time, a spectral composition of the light, or any combination thereof;
Quilici discloses a remote controller pairing method and system (¶16L1-3: system for pairing an electronic device with a remote controller) wherein the method includes
detecting illumination of a light sensor of the luminaire (¶19L7-9: LED are used as sensors; the user can point the remote controller at the desired light source to select and pair the particular light source) 
controlling, upon the light sensor being illuminated, and when the illumination is above a threshold, (¶21L1-22: detect the signal strength of the optical signal, determine whether the signal is larger than predetermined value; if signal strength is larger than the predetermined value process moves to pairing),
the threshold is defined by a light intensity, a duration of the illumination, a total amount of light received over a period of time, a spectral composition of the light, or any combination thereof (Note: Quilici discloses in ¶16L12-14: the directional optical signal may be an infrared light, a visible light or an UV light; therefore, the disclosed signal strength is implicitly disclosed as the intensity of the optical signal.)
Davis in view of Ouilici hereinafter “Davis/Ouilici” does not explicitly disclose: 
Switching a wireless communication interface of the luminaire from an off state to an on state in response to the detection of illumination
Delnoij discloses a lighting system wherein 
Switching a wireless communication interface of the luminaire from an off state to an on state in response to the detection of illumination (¶41L1-18: the light sensor has a wake-up circuit that determines a rate of change of the light measuring signal, when the microcontroller is in a sleep mode; the wake up circuit brings the microcontroller from the sleeping mode into the active mode when the rate of change of the light measuring signal exceeds a predetermined threshold.) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application further modify the system disclosed by Davis/Ouilici to include the sleep/active mode and wakeup function disclosed by Delnoij  
One of ordinary skill in the art would’ve been motivated because sleep modes is advantageous in saving energy (Delnoij ¶8L1-9) 
	“Davis/Ouilici/Delnoji does not explicitly disclose:
the controller is arranged to control the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state.
	Ding discloses a system/method of wireless communication wherein 
the controller is arranged to control the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state. (¶35L1-2: the device may broadcast a trigger; ¶38L1-6: the device may wait a predetermined time period or timeout period to detect an advertisement broadcast. If no advertisement is detected, the method may return to step 360)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the device disclosed by Davis/Ouilici/Delnoji by including the communication method/system disclosed by Ding.  
One of ordinary skill in the art would’ve been motivated because the trigger broadcast and scanning process may provide an efficient low-energy and lightweight process for bringing devise from standby into a data exchange-ready state. (¶45L4-8) 
Regarding claim 7, Davis/Ouilici/Delnoji/Ding discloses in Ouilici for example, the method according to claim 6, comprising
the controller controlling the wireless communications interface to cease transmitting advertising messages upon successful paired wireless connection with the control device (¶21L1-22: pair the electronic device; have the electronic device emit visible signal to confirm the pairing; the process end) (Note: the pairing process ends implies the process is complete and no more pairing messages/request is being send) 
Regarding claim 9, Davis/Ouilici/Delnoji/Ding discloses in Davis the method according claim 6
the controller switching on the wireless communications interface upon the light sensor being illuminated in the case that the wireless communications interface is off at the time that the light sensor is illuminated (¶41L1-18: the light sensor has a wake-up circuit that determines a rate of change of the light measuring signal, when the microcontroller is in a sleep mode; the wake up circuit brings the microcontroller from the sleeping mode into the active mode when the rate of change of the light measuring signal exceeds a predetermined threshold.)
Regarding claim 10 Davis/Ouilici/Delnoji/Ding discloses in Davis the apparatus of claim 1, wherein
	the paired wireless connection includes sending and/or receiving data related to at least one of: updating the controller. (¶161L1-6: using radio some or all the measured electrical parameters could be sent to smartphone via the communication link) (Note: sending electrical parameters to the smartphone may be interpreted as updating the smartphone with new information)
Regarding claim 11, Davis/Ouilici/Delnoji/Ding discloses the apparatus of claim 1, wherein 
the control device includes a light source configured to emit light onto the light sensor. (Ouilici ¶16L11-12: the pairing signal source may include an LED, a collimated LED or a laser)
Regarding claim 13, Davis/Ouilici/Delnoji/Ding discloses the apparatus of claim 1, wherein 
the wireless communication interface is configured to turn from an off state to an on state upon detection by the light sensor of illumination (Delnoji ¶41L1-18: the light sensor has a wake-up circuit that determines a rate of change of the light measuring signal, when the microcontroller is in a sleep mode; the wake up circuit brings the microcontroller from the sleeping mode into the active mode when the rate of change of the light measuring signal exceeds a predetermined threshold.) that is above a light level of a surrounding environment. (Delnoji ¶40L1-14: when the controller is sleeping, it is periodically brought in the active mode to measure the current light level and to send it to the controller) 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davis/Ouilici/Delnoji/Ding further in view of US2018/0279451A1 hereinafter “Baus”
Regarding claim 12, Davis/Ouilici/Delnoji/Ding discloses the apparatus of claim 1
Davis/Ouilici/Delnoji/Ding does not explicitly disclose: 
the light sensor is configured to detect a light source that is separate from the control device. 
However, one ordinarily skilled in the art would be able to recognized that since Ouilici discloses a light sensor that is capable of detecting optical signals, the same light sensor is capable of detecting optical signals from any source, regardless whether the source is part of the control device or not. 
Additionally, Baus discloses a system wherein an action is performed based on detecting a light shined from a flashlight. (¶19L7-10: if a user shines a light (e.g., a flight from a flash light) into the sensor) 
Therefore, even if the sensor Ouilici cannot detect a light source that is separate from the control device, it would’ve been obvious to one ordinarily skilled in the art to modify the sensors to be able to detect a light from a flashlight as disclosed by Baus. 
 One would’ve been motivated because this allow any light source to activate the action desired to be performed. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Ouilici further in view of Ding. 
Regarding claim 14, Davis discloses an apparatus (¶99L1: a dimmer unit) for a luminaire (¶100L1-2: dimmer unit is used to control attached light) comprising: 
a wireless communications interface (¶102L5: radio) for wirelessly communicating with a control device (¶16102L1-6: the user controls the dimmer unit with the controller app running on the smartphone); 
the wireless communications interface having first mode (Note: Davis discloses the device is placed into “pairing mode” thus implicitly discloses “a non-pairing mode) and second modes (¶89L1-23: placed into “pairing mode”)
the wireless communications interface configured to not transmit advertising messages in the first mode, and the wireless communications interface configured to transmit one or more advertising messages in the second mode (Note: Davis discloses in “pairing mode” the device will send request to smartphone for paring, thus implicitly disclose during “non-pairing mode” no such request is send); 
wireless communications interface changes from the first mode to the second mode (¶89L1-23: user pressing and holding disconnect switch for more than 10 seconds)
the controller is configured to establish a paired wireless connection with the control device based on the advertising messages (¶89L13-15: if the smartphone is also in “pairing mode” it will recognize the request from power control unit to “pair”), the paired connection including direct bi-directional communication between the controller and the control device (¶89L15-16: both devices will exchange information to complete the “pairing” process)
Davis dos not explicitly disclose: 
a light sensor; and 
control the wireless communications interface such that upon the light sensor being illuminated above a threshold,
the threshold is defined by at least one of a light intensity, a duration of the illumination, a total amount of light received over a period of time, and a spectral composition of the light. 
	Quilici discloses a remote controller pairing method and system (¶16L1-3: system for pairing an electronic device with a remote controller) wherein the apparatus includes 
a light sensor (¶19L7-9: LED are used as sensors; the user can point the remote controller at the desired light source to select and pair the particular light source); and 
control the wireless communications interface such that upon the light sensor being illuminated above a threshold (¶21L1-22: detect the signal strength of the optical signal, determine whether the signal is larger than predetermined value; if signal strength is larger than the predetermined value process moves to pairing),
the threshold is defined by at least one of a light intensity, a duration of the illumination, a total amount of light received over a period of time, and a spectral composition of the light. (Note: Quilici discloses in ¶16L12-14: the directional optical signal may be an infrared light, a visible light or an UV light; therefore, the disclosed signal strength is implicitly disclosed as the intensity of the optical signal.) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application replace the process of activation pairing process (¶89L1-23: user pressing and holding disconnect switch for more than 10 seconds) disclosed by Davis with the detecting optical signal above a predetermined threshold value as disclosed by Ouilici. 
One of ordinary skill in the art would’ve been motivated because this would remove the need for manually pressing a button for pairing, as button can sometimes be hard to access, and the system and method provides a pairing of remote controller with electronic devices that is easy to use and to implement. (Ouilici ¶1-7) 
	“Davis in view of Ouilici does not explicitly disclose:
the controller is arranged to control the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state.
	Ding discloses a system/method of wireless communication wherein 
the controller is arranged to control the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state. (¶35L1-2: the device may broadcast a trigger; ¶38L1-6: the device may wait a predetermined time period or timeout period to detect an advertisement broadcast. If no advertisement is detected, the method may return to step 360)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the device disclosed by Davis/Ouilici by including the communication method/system disclosed by Ding.  
One of ordinary skill in the art would’ve been motivated because the trigger broadcast and scanning process may provide an efficient low-energy and lightweight process for bringing devise from standby into a data exchange-ready state. (¶45L4-8) 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on US2014/0179228 hereinafter “Maffetone” reference thus does not applied. 
For the at least foregoing reasons, the rejections are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	May 19, 2022